DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2017/0247613).
Regarding claims 1-5, 20 Ono discloses core-shell particles of the invention are core-shell particles having a core containing a Group III element and a Group V element; and a shell covering at least a portion of the surface of the core and containing a Group II element and a Group VI element, in which the proportion of the peak intensity ratio of the Group II element with respect to the peak intensity ratio of the Group III element as measured by X-ray photoelectron spectroscopy analysis is 0.25 or higher and the film formed of the core shell particle (abstract). The group II element is Zn and the group VI element is S (para 0022) and wherein the group III element is In and the group V element is P (para 0020). 
As Ono discloses proportion of the peak intensity ratio of the Group II element with respect to the peak intensity ratio of the Group III element as measured by X-ray photoelectron spectroscopy analysis is 0.25 or higher, it therefore would be obvious that a ratio of a peak intensity showing a bond between the Group HI element and the Group II element to a peak intensity showing a bond between the Group HI element and the Group V element, which is measured by Raman spectroscopy, would intrinsically be in a range of 0.16 to 0.33.
Regarding claims 6-10, As Ono discloses core-shell particles having a core containing a Group III element and a Group V element; and a shell covering at least a portion of the surface of the core and containing a Group II element and a Group VI element, where the elements such as In, P, Zn and S are identical to the one as presently claimed, it therefore would be obvious that a peak showing a bond between the Group II element and the Group V element would intrinsically be present in a range of 340 to 365 cm-1, and a peak showing a bond between the Group III element and the Group II element, which is measured by Raman spectroscopy would intrinsically be present in a range of 200 to 230 cm-1
Response to Arguments
Applicants arguments filed on 05/31/2022 has been fully considered, but they are not persuasive.
Applicant argues that the experiment included Example 1 and Comparative Example 5 described in the specification, wherein the process of Comparative Example 5 was different from that of Example | only in the lower shell forming temperature (240°C), which was equal to the upper limit of Ono’s range of 230-240 C and It is clear from the comparison of Example 1 and Comparative Example 5 that the lower shell forming temperature of Ono cannot make the ratio A in the claimed range of0.16-0.33. Meanwhile, all the experiments showed that the claimed range also makes an unexpected effect in the luminous efficacy and has criticality.
However, based on the applicants examples in table 1, temperature of forming shell is not the sole criteria for attaining unexpected properties (see example 1 and comparative example 3) where both examples uses temperature of 255 C and Applicant has discussed the results in para 0179-0180 of the PG publication and does not mention anything about the criticality of the temperature, hence based from the results, it seems that thickness plays the key role to achieve the unexpected properties and Applicants arguments with regard to Ono not having the claimed property is not persuasive. Examiner requests the Applicant to file an Affidavit/Declaration to show that prior art Ono does not disclose the claimed properties. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788